Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "said integrated value of the currents" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests “an 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 5639724 B1 as submitted on Applicant's Information Disclosure Statement on 18 January 2019 (see also translation provided).


3 in which an electrolysis chamber 2 into which electrolyzed water flows is formed; an anode power feeder 4 and a cathode power feeder 5 (corresponding to "the first power feeder and the second power feeder") arranged opposite each other in the electrolysis chamber 2; and a diaphragm 6 arranged between the anode power feeder 4 and the cathode power feeder 5 (paragraph [0026], fig. 1), and it is indicated that: a flow path switching valve 16b is provided for switching connection between an anode chamber 2A and a cathode chamber 2B, and a water supply path 19 and a water discharge path 20 (corresponding to "the first flow path" and "the second flow path") (paragraph [0031], fig. 1); a polarity switching unit 12 (corresponding to the "polarity switching unit") is provided for switching the polarity of the DC voltage applied to the anode power feeder 4 and the cathode power feeder 5 according to the control signal inputted from a control unit 17 (corresponding to “a determination unit;” paragraph [0028], fig. 1); a flowmeter 14 (corresponding to the "water supply detection unit") is provided in a water supply path 18 for detecting the amount of water flowing into the electrolyzed water generation device 1 and outputting the detection result to the control unit 17 (paragraph [0029], fig. 1); and the polarity switching unit 12 switches the polarity of the power feeders 4 and 5 for a predetermined time, at a predetermined flow rate or at every predetermined operation, so as to prevent continuous adhesion of scale to the power feeder on the cathode side (paragraph [0028]).  In regards to the limitation “the determination unit determines that the switching timing arrives when a predetermined time passes without the water supply detection unit detecting water supply to the electrolytic chamber after electrolysis is performed by a predetermined number of times or more in the electrolytic chamber without the polarities being switched,” such a limitation is a functional language limitation.  So as long as the prior art device contains the structures so that it is capable of performing the functional language, the prior art device meets the functional language limitation.  See MPEP 2114.  JP’724 discloses the determination unit is operably connected to the water flow sensor/meter, the polarity switching unit and a timer as stated above.  In order to define specific steps of a program in an apparatus-type claim over the prior art, the language “determination unit is programmed to determine

In regards to claim(s) 3, JP’274 discloses a current detection unit in that the control unit 17 performs feedback control of the output of a power supply unit 11 on the basis of a signal inputted from an ammeter 13 (paragraph [0032]).  In regards to the limitation “the determination unit changes said number of times based on said integrated value of the currents after switching the polarity and the flow passage” such a limitation is a functional language limitation.  So as long as the prior art device contains the structures so that it is capable of performing the functional language, the prior art device meets the functional language limitation.  See MPEP 2114.  JP’724 discloses the determination unit is operably connected to the water flow sensor/meter, the polarity switching unit, an ammeter and a timer as stated above and is therefore capable of the above calculations and determination.
In regards to claim(s) 4, the limitation “the determination unit changes said time based on said integrated value of the currents after switching the polarity and the flow passage” such a limitation is a functional language limitation.  So as long as the prior art device contains the structures so that it is capable of performing the functional language, the prior art device meets the functional language limitation.  See MPEP 2114.  JP’724 discloses the determination unit is operably connected to the water flow sensor/meter, the polarity switching unit, an ammeter and a timer as stated above and is therefore capable of the above calculations and determination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’724 in view of JPH09234469 A as submitted on Applicant's Information Disclosure Statement on 18 January 2019 (see also translation provided).
In regards to claim(s) 5, JP’724 does not explicitly disclose a voltage detection unit.
JP’469 pertains to electrolyzed water (paragraph 1) and is therefore in the same field of endeavor as JP’724.  JP’469 discloses a voltage detection unit (feedback controlling the applied voltage; paragraph 37).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of JP’724 with JP’469’s voltage detection unit because JP’469 teaches such reduces overshoot (JP’469, para 38).  In regards to the limitation “the determination unit changes said number of times based on a ratio of the voltage to the current after switching the polarity and the flow passage” such a limitation is a functional language limitation.  So as long as the prior art device contains the structures so that it is capable of performing the functional language, the prior art device meets the functional language limitation.  See MPEP 2114.  JP’724 discloses the determination unit is operably connected to the polarity switching unit, an ammeter, a timer and a voltage detection unit as stated above and is therefore capable of the above calculations and determination.
In regards to claim(s) 6, the limitation “the determination unit changes said time based on the ratio of the voltage to the current” such a limitation is a functional language limitation.  So as long as the prior art device contains the structures so that it is capable of performing the functional language, the prior art device meets the functional language limitation.  See MPEP 2114.  JP’724 discloses the determination unit is operably connected to the polarity switching unit, an ammeter, a timer and a voltage detection unit as stated above and is therefore capable of the above calculations and determination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760.  The examiner can normally be reached on M-F 9am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794